DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.

Priority
	The instant application claims benefit of US Provisional Application No. 62/785,721, filed 12/28/2018.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 11/27/2019.  The information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trani (US 2106/0343187 A1).
Regarding claim 1, Trani discloses an identification system that uses a local cache for performing identifications, comprising: 
an identity system device (118 – system controller) that stores identity information and biometric identification information [0051]; and 

receive from the identity system device, using the communication unit, an identity information cache that comprises a portion of the identity information from the identity system device [0072, 0083, 0106, & 0107]; 
receive from the identity system device, using the communication unit, a biometric identification information cache that comprises a part of the biometric identification information [0072, 0083, 0106, & 0107; 
obtain a digital representation of a biometric via the biometric reader device [0109 & 0113]; 
determine an identity by comparing the digital representation of the biometric to the biometric identification information cache [0109 & 0113]; 
perform an action using information in the identity information cache that is associated with the identity [0114, 0116, 0118, & 0120]; and 
transmit a notification to the identity system device, using the communication unit, to update based on the action a subset of the identity information associated with the identity [0057, 0071, & 0080].
Regarding claim 2, Trani discloses the identification system of claim 1, wherein the identity system device: determines parameters for identities to cache; selects the portion of the identity information and the part of the biometric identification information according to the parameters; and transmits the portion of the identity information and 
	Regarding claim 3, Trani discloses the identification system of claim 2, wherein the parameters include a list of ticket holders or a flight manifest [0014, 0021, 0051, & 0120].
	Regarding claim 4, Trani discloses the identification system of claim 1, wherein: the digital representation of the biometric is a first digital representation of a first biometric; the identity is a first identity; and the processor: obtains a second digital representation of a second biometric; determines the second digital representation of the second biometric does not have a match in the biometric identification information cache; and determines a second identity by transmitting the second digital representation of the second biometric to the identity system device [0072, 0083, 0106, & 0107].
	Regarding claim 5, Trani discloses the identification system of claim 4, wherein: the information is first information; and the processor receives second information in the identity information that is associated with the second identity from the identity system device [0109 & 0113].
	Regarding claim 6, Trani discloses the identification system of claim 1, wherein the processor deletes the digital representation of the biometric upon determining the identity [0071, 0072, & 0107].
	Regarding claim 7, Trani discloses the identification system of claim 1, wherein a communication link between the electronic device and the identity system device is unavailable while the processor determines the identity [0106 & 0107].
claim 8, Trani discloses an electronic device, comprising: 
a biometric reader device; a communication unit; a non-transitory storage medium that stores instructions; and a processor that executes the instructions [0022, 0025-0027, & 0109] to: 
cache identity information and biometric identification information received, using the communication unit, from an identity system device (118 – system controller)  of an identification system that uses a local cache for performing identifications [0072, 0083, 0106, & 0107]; 
obtain a digital representation of a biometric via the biometric reader device [0109 & 0113]; 
determine an identity by comparing the digital representation of the biometric to the biometric identification information [0109 & 0113]; and 
perform an action using a portion of the identity information that is associated with the identity [0114, 0116, 0118, & 0120].
Regarding claim 9, Trani discloses the electronic device of claim 8, wherein the action comprises allowing access [0114, 0116, 0118, & 0120].
	Regarding claim 10, Trani discloses the electronic device of claim 9, wherein the electronic device further comprises an access control mechanism and the processor allows the access by controlling the access control mechanism [0114, 0116, 0118, & 0120].
Regarding claim 11, Trani discloses the electronic device of claim 8, wherein the identity information includes a verified age [0009, 0014, 0053, 0118, & 0127].
	Regarding claim 12, Trani discloses the electronic device of claim 8, wherein the identity information includes payment information [0009, 0014, 0053, 0118, & 0127].
	Regarding claim 13, Trani discloses the electronic device of claim 8, wherein the biometric reader device comprises at least one of a fingerprint scanner, an optical fingerprint scanner, a phosphorescent fingerprint scanner, a camera, an image sensor, or a microphone [0109 & 0113].
	Regarding claim 14, Trani discloses the electronic device of claim 8, wherein the digital representation of the biometric comprises a digital representation of at least one of a fingerprint, a voiceprint, a facial image, a retina image, an iris image, or a gait [0109 & 0113].
Regarding claim 15, Trani discloses an electronic device, comprising: 
a biometric reader device; a communication unit; a non-transitory storage medium that stores instructions; and a processor that executes the instructions [0022, 0025-0027, & 0109] to: 
determine parameters for identities to cache; obtain identity information and biometric identification information, using the communication unit, that correspond to the parameters from an identity system device (118 – system controller) of an identification 
store the identity information and the biometric identification information in the non-transitory storage medium [0072, 0083, 0106, & 0107]; 
obtain a digital representation of a biometric via the biometric reader device [0109 & 0113]; and 
determine an identity by comparing the digital representation of the biometric to the biometric identification information [0109 & 0113].
Regarding claim 16, Trani discloses the electronic device of claim 15, wherein the processor: performs an action using information in the identity information corresponding to the identity; and deletes the identity information and the biometric identification information after performing the action [0071, 0072, & 0107].
	Regarding claim 17, Trani discloses the electronic device of claim 16, wherein: the action comprises allowing entrance based on a ticket; and the processor updates a status of the ticket in the identity information based on the entrance [0014, 0021, 0051, & 0120].
	Regarding claim 18, Trani discloses the electronic device of claim 15, wherein the parameters include permitted entrants [0014, 0021, 0051, & 0120].
	Regarding claim 19, Trani discloses the electronic device of claim 15, wherein the electronic device is a component of a vehicle [0014, 0021, 0120, & 0135].
	Regarding claim 20, Trani discloses the electronic device of claim 19, wherein the parameters include permitted vehicle operators [0014, 0021, 0120, & 0135].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876